AP-77,053
                                                                                COURT OF CRIMINAL APPEALS
                                                                                                 AUSTIN, TEXAS
                                                                                Transmitted 9/15/2015 3:23:31 PM
                                                                                  Accepted 9/15/2015 4:13:42 PM
                                                                                                  ABEL ACOSTA
September 21, 2015                                                                                        CLERK




                                      GREG WILLIS
                               CRIMINAL DISTRICT ATTORNEY
                                      COLLIN COUNTY COURTHOUSE
                                    2100 BLOOMDALE ROAD, SUITE 200
                                        MCKINNEY, TEXAS 75071
                                             972.548.4323
                                           FAX 214.491.4860
                                        www.collincountyda.com



 September 15, 2015

 Honorable Abel Acosta, Clerk
 Court of Criminal Appeals of Texas
 P.O. Box 12308
 Austin, Texas 78711

 Re: Eric Lyle Williams v. State,           No. AP-77,053
                                            Trial Court No. 32021-422

 Dear Mr. Acosta:

 Please be advised that the State of Texas is represented by prosecutors pro tem in this and all
 related proceedings because the victims in the underlying offenses included the District Attorney
 of Kaufman County, Mike McLelland, his wife, Cynthia McLelland, and Kaufman County
 Assistant District Attorney Mark Hasse.

 The prosecutor pro tem is:

      William H. Wirskye
      Kaufman County District Attorney Pro Tem
      SBT#00788696
      c/o Collin County District Attorney’s Office
      2100 Bloomdale Rd., Ste. 100
      McKinney, Texas 75071
      972-548-4323
      214-491-4680 fax
      bwirskye@co.collin.tx.us

 Lead counsel for the State on appeal is:

      Fredericka Sargent
      Kaufman County Assistant District Attorney Pro Tem
      SBT#24027829
      c/o Criminal Appeals Division
      Office of the Attorney General
Letter to Abel Acosta
September 15, 2015
Page 2
__________________________
      P.O. Box 12548
      Austin, Texas 78711-2548
      512-936-6424
      512-320-8132 fax
      fredericka.sargent@texasattorneygeneral.gov

Notices regarding litigation in the Court should be directed the attorneys identified above. Please
feel free to contact me if I can be of further assistance in this matter.

                                        William H. Wirskye
                                        Assistant Criminal District Attorney
                                        Collin County
                                        Kaufman County District Attorney Pro Tem



                                        John R. Rolater, Jr.
                                        Assistant Criminal District Attorney
                                        Collin County
                                        Kaufman County Assistant District Attorney Pro Tem

cc:   John Tatum
      Appellate Counsel
      jtatumlaw@gmail.com

      Brad Levenson
      Office of Capital Writs
      Writ Counsel
      administration@ocw.texas.gov